Citation Nr: 9918827	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-17 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to herbicides including 
Agent Orange.

2.  Entitlement to service connection for sinus and allergy.

3.  Entitlement to service connection for residuals of nose 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 and September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In the January 1997 
rating decision, the RO denied service connection for 
peripheral neuropathy secondary to exposure to herbicides 
including Agent Orange.  In the September 1997 rating 
decision, the RO denied service connection for sinus and 
allergy and for residuals of nose trauma.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran has sensory motor polyneuropathy with 
denervation of distal muscles.

3.  No medical evidence has been presented or secured to 
render plausible a claim that transient peripheral neuropathy 
appeared within weeks or months of exposure, if any, to an 
herbicide agent, such as Agent Orange, and resolved within 
two years of the date of onset.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having, including sensory motor polyneuropathy with 
denervation of distal muscles, is due to exposure to Agent 
Orange in service or to any incident of service.

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has sinus 
and allergy disorders or that sinus and allergy disorders, if 
any, are related to a disease or injury incurred in active 
service.

6.  The veteran fractured his nose in service in 1969.

7.  The veteran underwent a septoplasty in December 1989.

8.  No medical evidence has been presented or secured to 
render plausible a claim that that a septoplasty performed in 
December 1989 had any relationship to the fractured nose in 
service twenty years earlier, and no medical evidence has 
been presented or secured to render plausible a claim that 
the veteran has a current nose disorder or disability which 
is a residual of the fracture to the nose in service in 1969.


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy secondary to Agent Orange exposure is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for sinus and allergy is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for residuals of a 
fractured nose is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well 
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication."). 

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1998).  The 
United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1998).  

Peripheral Neuropathy Secondary To Agent Orange Exposure.

Of record is a private electromyography nerve conduction 
study, dated April 1997, which shows a diagnosis of sensory 
motor polyneuropathy with distal denervation changes.  In a 
May 20, 1997, neurological evaluation, a private physician, 
Francisco J. Vazquez Reillo, M.D., noted in pertinent part,

[The veteran] . . . complains of chronic 
low back pain.  He describes weakness of 
the extremities, cramps, rigidity, 
sensory disturbances poor endurance and 
easy fatigue.  At times notices current 
like sensation in extremities.

. . . The sensory exam with decreased 
vibration sense distally with normal 
sensation to soft touch.

The lumbosacral [computed tomography] 
with bulging L4-L5 and L5-S1.  
Electrodiagnostic Study:  EMG/NCS was 
consistent with sensory motor 
polyneuropathy with denervation of distal 
muscles.

The laboratory work up was negative for 
metabolic, inflammatory, autoimmune 
conditions as eti[o]logy of this 
neuropathy.

He has prior history of exposure to agent 
orange a known toxic that can cause this 
condition [i]n [the veteran].

The Board notes that acute and subacute or transient 
peripheral neuropathy is one of the diseases listed in 
section 3.309(e) which is presumed to have been caused by 
exposure to Agent Orange if it had become manifest after 
separation from service in a veteran who served in Vietnam.  
38 C.F.R. § 3.309(e) (1998).  However, in order to establish 
service connection for acute and subacute or transient 
peripheral neuropathy as due to exposure to Agent Orange in 
service, evidence must show that the disease had manifested 
itself "to a degree of 10 percent or more within a 
year . . . after the last date on which the veteran was 
exposed to an herbicide agent during active . . . service."  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  In this regard, a Note 
following the list in section 3.309(e) of the regulations 
states, 

[T]he term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent 
and resolves within two years of the date 
of onset.

38 C.F.R. § 3.309(e), Note 2 (1998).

In this case, no medical evidence has been presented or 
secured to render plausible a claim that the veteran 
currently has a disorder listed in 38 C.F.R. § 3.309(e) and 
no medical evidence has been presented or secured to render 
plausible a claim that any disorder which the veteran has 
been diagnosed as having is due to exposure to Agent Orange 
in service.  Moreover, no medical evidence has been presented 
or secured to render plausible a claim that transient 
peripheral neuropathy appeared within weeks or months of 
exposure, if any, to an herbicide agent, such as Agent 
Orange, and resolved within two years of the date of onset.  
Accordingly, the Board concludes that the claim for service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure on a presumptive basis is not well grounded, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).

In addition, with regard to service connection for sensory 
motor polyneuropathy as due to exposure to Agent Orange on a 
direct basis, the Board notes that Dr. Vazquez Reillo's 
statement that Agent Orange "can cause this condition" is 
too vague and general to render the claim well grounded.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (finding 
doctor's statement which did not link chest trauma 
specifically to appellant's current condition, but rather 
contained only a generic statement of linkage between chest 
trauma and restrictive lung disease, too general and 
inconclusive to make claim well grounded); Combee, 34 F.3d. 
at 1040 (holding that presumptive provisions do not preclude 
a veteran from establishing service connection with proof of 
actual direct causation).  Moreover, in order to render a 
claim for service connection for a disability secondary to 
Agent Orange exposure well grounded on a direct basis, the 
veteran must present evidence that he was actually exposed to 
Agent Orange in service because he is not afforded the 
presumption that he was exposed to herbicides that is 
provided by section 3.307(a)(6)(iii) to veterans who served 
in Vietnam during the Vietnam era and who develop certain 
diseases with certain periods of time for regulation.  
Accordingly, the Board concludes that the claim for service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Sinus And Allergy.

No medical evidence has been presented or secured to render 
plausible a claim that the veteran currently has sinus and 
allergy disorders or that sinus and allergy disorders, if 
any, are related to a disease or injury incurred in active 
service.  Accordingly, the claim for service connection for 
sinus and allergy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Residuals Of A Fractured Nose.

The veteran fractured his nose in service in 1969.  Evidence 
of record shows that the veteran underwent a septoplasty in 
December 1989.  No medical evidence has been presented or 
secured to render plausible a claim that that a septoplasty 
performed in December 1989 had any relationship to the 
fractured nose in service twenty years earlier, and no 
medical evidence has been presented or secured to render 
plausible a claim that the veteran has a current nose 
disorder or disability which is a residual of the fracture to 
the nose in service in 1969.  Accordingly, the Board 
concludes that the claim for service connection for residuals 
of a fractured nose is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Section 5103(a) Obligations.

Although the RO did not specifically state that it denied 
service connection for the veteran's claims on the basis that 
they were not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claims were 
well grounded, the RO accorded the appellant greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOGCPREC Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for peripheral neuropathy secondary to 
exposure to herbicides including Agent Orange; for sinus and 
allergy; and for residuals of nose trauma is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

